EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Donna Haynes on March 29, 2021. 

Claim 181 has been amended as follows: 
181.	The method of claim 197, wherein the analyte is glucose. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
As discussed in the prior Office actions (e.g., Final Office Action mailed 07/10/2020), the prior art of record fails to teach/suggest a method comprising, in combination with the remaining recited steps, initiating an action in response to an event, wherein the event is the first degree of certainty in real-time exceeding a predetermined threshold degree of certainty, and the action comprises completing the first procedure and associating a confidence level score to the completed first procedure; and categorizing the level of completeness of the first procedure based on the action, the level of completeness being one of: a reasonable level of completeness based on the confidence level score being a low confidence level score, or a best level of completeness based on the confidence level score being above the low confidence level score.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791